Citation Nr: 1642935	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  10-22 639A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for refractive errors.

3.  Entitlement to service connection an eye disability other than refractive errors.

4.  Entitlement to service connection for cervical spine disability.

5.  Entitlement to an initial rating for lumbar spine disability in excess of 10 percent prior to August 9, 2010, in excess of 20 percent as of August 9, 2010, in excess of 40 percent as of April 25, 2012, and in excess of 20 percent as of December 18, 2012.

6.  Entitlement to a rating in excess of 30 percent for psychiatric disability.  

7.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

8.  Entitlement to a rating in excess of 10 percent prior to December 18, 2012, and a compensable rating thereafter for right lower extremity radiculopathy.

9.  Entitlement to a compensable rating for hypertension.

10.  Entitlement to a compensable rating for scar of the lumbar spine.

11.  Entitlement to a rating in excess of 10 percent for hypothyroidism.

12.  Entitlement to an effective date earlier than June 9, 2009 for the award of left lower extremity radiculopathy.

13.  Entitlement to an effective date earlier than July 31, 2012 for the award of a scar of the lumbar spine.  

14.  Entitlement to an effective date earlier than May 11, 2008 for the award of service connection for hypothyroidism.

15.  Entitlement to a total disability rating based on individual unemployability (TDIU).  

16.  Propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay for during the Fiscal Year (FY) 2009.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1981 to February 1982, from May 2002 to November 2002, from February 2003 to August 2004, and from October 2006 to May 2008, with additional Army National Guard duty.

This matter comes before the Board of Veterans' Appeals (Board) following a January 2009, July 2009, and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, and a November 2013 rating decision by the RO in Seattle, Washington.  The case is now with the RO in San Juan, Puerto Rico.

In a March 2013 supplemental claim for compensation, the Veteran raised the issue of entitlement to service connection for left ankle disability.  This matter is referred to the RO for appropriate action.

The Board in August 2016 sought clarification from the Veteran's representative concerning his request to withdraw certain issues.  Specifically, the Board requested he clarify whether his withdrawal was limited to refractive error of the eyes versus all eye disorders, and whether his withdrawal as to the hypothyroidism claim included the effective date matter.  Unfortunately, the representative, who is an attorney, elected not to respond.  The Board consequently finds that the withdrawal was not intended to include any eye disorder other than refractive error, or the earlier effective date issue concerning the hypothyroidism.

The issues of entitlement to service connection for bilateral hearing loss; increased initial ratings for lumbar spine disability, psychiatric disability, lower extremity radiculopathy, and surgical scar of the lumbar spine, and TDIU; earlier effective date claim for left lower extremity radiculopathy; and propriety of the reduction of VA compensation benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in this appeal, the Veteran indicated he was withdrawing his appeal for all issues concerning an eye condition of refractive errors, cervical spine disability, hypertension, and increased rating for hypothyroidism.   

2.  The Veteran's surgical scar of the posterior trunk resulted from a lumbar spine surgery that occurred on July 31, 2012.  

3.  VA received the Veteran's claim for service connection for hypothyroidism on July 23, 2008, within one year of his separation from service. 

4.  The RO granted service connection for hypothyroidism, with an assigned effective date of May 11, 2008, the day after the Veteran's separation from service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of the issues of entitlement to service connection for an eye condition of refractive errors, cervical spine disability, increased rating for hypertension, and increased rating for hypothyroidism have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015). 

2.  The criteria for an earlier effective date, prior to July 31, 2012, for the grant of service connection for a surgical scar of the lumbar have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).

3.  The criteria for an earlier effective date, prior to May 11, 2008, for the grant of service connection for hypothyroidism have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.156(c), 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105  (West 2014).  A substantive appeal may be withdrawn on the record during a hearing and at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202 , 20.204 (2015).  Withdrawal may be made by the Veteran or authorized representative.  38 C.F.R. § 20.204 (2015).  In September 2015, the Veteran's representative submitted a written brief that noted the Veteran was withdrawing his claims for the refractive errors, increased rating for hypothyroidism, hypertension, and cervical spine disability. 

Thus, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review these claims, and they must be dismissed.

Earlier Effective Date Claims 

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

As the resolution of the Veteran's appeal for an earlier effective date is dependent solely on the law and regulations pertaining to claims for VA benefits, no further development under the duty to notify and assist is warranted.  Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000); Livesay v. Principi, 15 Vet. App. 165 (2001); VAOPGCPREC 2-04.  The Veteran has been notified of how VA assigns effective dates.

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).  Otherwise, the effective date is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b) (West 2014); 38 C.F.R. § 3.400(b)(2)(i) (2015).

Surgical Scar of the Lumbar Spine

An October 2012 VA treatment record shows that on July 31, 2012, the Veteran underwent a left L4 hemilaminectomy surgical procedure on his lumbar spine.  

A December 2012 VA examination report shows that the Veteran had a scar on the posterior side of the trunk lumbar.  The scar was noted to be linear and measured 4 square centimeters.  The scar was not painful on examination.  No skin breakdown was noted.  The examiner noted that the scar was deep with underlying tissue damage.  No inflammation was noted.  Edema was absent with no keloid formation.  The examiner reported that the scar was not disfiguring and did not limit the Veteran's motion or functioning.  

In a November 2013 rating decision, the RO granted service connection for a surgical scar of the lumbar spine effective July 31, 2012.  The RO noted that the separate rating was granted in connection with the Veteran's service connected lumbar spine disability and referenced the December 2012 VA examination report that diagnosed the Veteran with a scar from a prior surgical procedure on July 31, 2012.  

After a review of the evidence of record the Board finds that the earliest effective date available for the Veteran's surgical scar of the posterior trunk is July 31, 2012, which is the date he underwent the surgical procedure that resulted in the scar and the date entitlement arose.  As the record indicates that the scar did not exist prior to that date, the Board finds that the Veteran's claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than July 31, 2012 for the award of entitlement to service connection for the surgical scar of the lumbar spine.  Therefore the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypothyroidism

The Veteran's original claim for service connection for hypothyroidism was received by the RO on July 23, 2008.  The RO denied service connection in a January 2009 rating decision  and the Veteran filed a notice of disagreement.  A Decision Review Officer de novo decision on May 13, 2010 granted service connection for hypothyroidism effective July 9, 2008.  In a November 2013 rating decision, the RO granted the Veteran's claim and assigned an effected date of May 11, 2008, the day after the Veteran's discharge from active service.  The RO selected the earliest day possible- namely, the day after service separation as the Veteran's claim was received within one year of discharge.  The preponderance of the evidence is against the claim for an earlier effective date for the grant of service connection for hypothyroidism, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).







ORDER

The appeal as to entitlement to service connection for refractive errors of the eyes is dismissed.

The appeal as to entitlement to service connection for cervical spine disability is dismissed.

The appeal as to entitlement to an increased rating for hypothyroidism is dismissed.

The appeal as to entitlement to a compensable rating for hypertension is dismissed.

Entitlement to an effective date earlier than July 31, 2012 for a surgical scar of the lumbar spine is denied.  

Entitlement to an effective date earlier that May 11, 2008 for service connection for hypothyroidism is denied.  


REMAND

Service Connection for Bilateral Hearing Loss and Cataracts

Initially, the Board notes that the Veteran and his representative have asserted that the Veteran's service treatment records are incomplete and that they are pertinent to the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Here, the Board notes that the Veteran had four periods of active service.  The earliest period was from October 1981 to February 1982, however, there are no service treatment records from that time period.  Therefore, the Board finds that a remand to request these missing service treatment records and any other outstanding service treatment records to include Army National Guard records must be undertaken prior to adjudication of the Veteran' claims.

With regard to the Veteran's claim for entitlement to service connection for cataracts, a September 2008 VA examination showed that the Veteran was diagnosed with bilateral senile cataracts.  No nexus opinion was provided.  

A July 2010 VA treatment record showed that the Veteran's eyes showed decreased visual acuity.  He was diagnosed with a refractory error and no other symptoms.

An April 2012 VA examination report showed that the Veteran's eyes were diagnosed as normal.  The report showed that the examiner did not complete the section of the report concerning cataracts.

The Board finds that additional development is required.  Once all service treatment records are associated with the claims file, the Veteran must be scheduled for a VA examination to determine if he has a diagnosis of cataracts and if diagnosed, whether they onset or were due to active service.

Increased Ratings for the Lumbar Spine, Lower Left Extremity Radiculopathy, Lower Right Extremity Radiculopathy , and an Earlier Effective Date for Left Lower Extremity Radiculopathy

As to the Veteran' claims for increased ratings, the Veteran's representative in a September 2015 written brief presentation, reported that the Veteran was receiving Social Security Administration (SSA) benefits due to his service connected disabilities.  However, after a review of the claims file, there has been no request for SSA records.  Therefore, as these records are potentially pertinent to the Veteran's increased rating claims, these claims are remanded so that a request for these records can be made, and the records added to the Veteran's claims file.  

Additionally, the Board notes that the Veteran has asserted that his right lower extremity radiculopathy has worsened since the last VA examination that occurred in December 2012.  The Board finds that as the radiculopathy and lumbar spine disabilities are interconnected and as it has been over 3 years since these disabilities were last evaluated, it would be prudent to schedule the Veteran for VA examinations concerning these disabilities in order to accurately assess the severity for rating purposes.  

Psychiatric Disability

With regard to entitlement to a rating in excess of 30 percent for psychiatric disability, the Veteran's representative in a July 2015 submission, asserted that the disability had worsened.  The representative also submitted additional VA treatment records were not previously associated with the claims file that show ongoing psychiatric treatment.  Therefore, as the Veteran's previous VA examination occurred in December 2012 and the Veteran has asserted that his psychiatric disability has worsened, a new contemporaneous VA examination is warranted.  

Increased Rating- Surgical Scar of the Lumbar Spine

With regards to the Veteran's claim for a compensable rating for a surgical scar of the posterior trunk, as noted above pertinent VA treatment and SSA medical records may be related to the Veteran's claim.  Therefore, the Board must remand this matter as updated VA treatment and SSA records related to the Veteran's scar must be obtained.  
TDIU

The Board finds that the Veteran's claim for TDIU is inextricably intertwined with the claims for higher initial ratings for a lumbar spine disability, radiculopathy of the lower extremities, and psychiatric disability.  Therefore, the appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Propriety of the Reduction of VA Compensation Benefits for the Purpose of Recouping Military Drill Pay During the Fiscal Year (FY) 2009.

In April 2016, the RO notified the Veteran of a withholding of compensation for military pay received in Fiscal Year 2009.  In May 2016, the Veteran's representative filed a notice of disagreement with regards to the alleged overpayment.

An SOC is required when a claimant protests a determination.  38 C.F.R. §§ 19.26, 19.29.  To date, no SOC has been furnished in response to the timely NOD regarding the issue of propriety of the reduction of VA compensation benefits, or at least no SOC has been associated with the claims file that is now before the Board.  Therefore, remand is required for the issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  The SOC must be issued. 

The remanding of this issue must not be read as an acceptance of jurisdiction over the same by the Board.  The Board may only exercise jurisdiction over an issue after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of an SOC.  38 U.S.C.A. § 7105 (West 2014); Roy v. Brown, 5 Vet. App. 554 (1993).  The AOJ should return the issue of propriety of the reduction of VA compensation benefits to the Board only if an appeal is perfected in accordance with the provisions of 38 U.S.C.A. § 7105.

Accordingly, the case is REMANDED for the following action:

1.  With any necessary identification and authorization from the Veteran, obtain any outstanding all VA medical records for the Veteran.

2.  The AOJ should contact the Puerto Rico Army National Guard or any other National Guard unit wherein the Veteran served, and obtain the Veteran's Army National Guard official military personnel file (OMPF) and any outstanding service treatment records, if any.  If the records are maintained at another location or under another agency's control, such as the National Personnel Records Center (NPRC), attempts should be made to obtain them and if located, associated with the claims file.  If the records are not located, the attempts to locate those records should be documented in the file.

3.  The AOJ should contact the NPRC and National Archives Records Administration (NARA) and request a complete copy of the Veteran's service medical records, to include records from his service from October 1981 to February 1982, and if located, associate with the claims file.  If the records are not located, the attempts to locate those records should be documented in the file.

4.  Obtain a complete copy of the medical records and reports associated with the Veteran's receipt of Social Security benefits.  If, after making reasonable efforts, the AOJ cannot obtain these records, it must specifically document what attempts were made to obtain the records, and indicate in writing that further attempts to locate or obtain any such government records would be futile. 

5.  After the above development has been completed, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's cataract disorder.  Access to the electronic claims file must be made available for review.  All necessary tests and studies should be conducted.  Following a review of the claims file and physical examination, the examiner should respond to the following questions regarding cataracts, found on examination: 

a) Indicate whether the Veteran has a diagnosis of cataracts

b) If cataracts are found on examination, indicate whether such disability is at least as likely as not (a 50 percent or greater probability) etiologically related to any period of active service.  

A complete rationale for all conclusions must be included in the report provided.  (Any medical record reviewed and relied on by the examiner must be included in the claims folder).  

If the examiner determines that an opinion cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

6.  Schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the current severity of his service-connected lumbar spine disability.  The examiner must review the claims file and should note that review in the examination report.  The examiner should provide the following the information:

(a) With regard to the lumbar spine disability, all necessary test, x-rays, and studies (including range of motion studies) should be conducted.  The report should discuss any weakened movement, excess fatigability with use, incoordination, painful motion, or pain with use, and provide an opinion as to how those factors result in any additional limitation of function.

(b) With respect to neurological findings, the examiner should identify, and comment on the frequency or extent of all neurological symptoms associated with the service connected lumbar spine disability, to include radiculopathy of the lower extremities.  Any neurological manifestations should be described in detail and the specific nerve should be specified, with the degree of impairment caused by the service-connected disability.  

7.  Schedule the Veteran for a VA psychiatric examination by a psychiatrist.  The examiner must review the claims file.  All indicated tests and studies should be accomplished and all clinical findings should be reported in detail.  The psychiatrist should make specific findings as to the existence, extent, and frequency of all symptoms of the service-connected psychiatric disability.  The examiner should provide a multi-axial diagnosis of the Veteran's psychiatric disability.  The psychiatrist should also provide an assessment of the severity of the service-connected psychiatric disability, specifically commenting upon the impact of the disability on social and occupational functioning and employability.  

8.  Issue a statement of the case on the issue of entitlement to propriety of the reduction of VA compensation benefits for the purpose of recouping military drill pay during the Fiscal Year (FY).  Advise the Veteran that a timely substantive appeal is necessary to perfect the appeal to the Board.  If the appeal is perfected, then return the case to the Board.

9.  Then, readjudicate the claims.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


